Citation Nr: 0025560	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to April 
1957.

The veteran was previously denied service connection for 
ankylosing spondylitis by decision of the Board of Veteran's 
Appeals (Board) in May 1981.  This appeal arises from a March 
1998 rating decision from the Columbia, South Carolina 
Regional Office (RO) that determined that new and material 
evidence adequate to reopen the claim for service connection 
for ankylosing spondylitis had not been submitted.  A Notice 
of Disagreement was filed in March 1998 and a Statement of 
the Case was issued in June 1998.  A substantive appeal was 
filed in July 1998 with a request for a hearing at the RO 
before a local hearing officer. 

In November 1998 a hearing at the RO before a local hearing 
officer was held.  

In a decision in December 1999, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim for service connection for ankylosing 
spondylitis and, further, that the claim for service 
connection for ankylosing spondylitis was well grounded.  The 
case was then remanded to the RO for further development.  
The case was thereafter returned to the Board.


REMAND

As the veteran's claim for service connection for ankylosing 
spondylitis has been found to be well grounded, the VA has a 
duty to assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the December 1999 Remand, it was requested that, after 
treatment records had been obtained, the veteran should be 
provided with an examination for an opinion as to whether it 
was at least as likely as not that the veteran's ankylosing 
spondylitis had its onset service.  There was a VA 
examination in June 2000 wherein the examiner indicated that 
the veteran's ankylosing spondylitis was not related to his 
service and that the veteran would have developed ankylosing 
spondylitis whether he was in the service or not.  There is 
no indication that the claims file, including service medical 
records, was reviewed and the requested standard of proof was 
not used.  Therefore, this examination report is inadequate 
and another examination should be provided.  

Further, the Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke.  The RO must obtain copies of all 
treatment records relating to ankylosing spondylitis or 
manifestations of such.  In this regard, the veteran 
indicated in February 2000 that the names of providers and 
dates of treatment had already been provided.  However, 
authorization forms were not filled out for any such 
providers.  Therefore, the veteran should be requested to 
fill out authorization forms for treatment records by any 
providers.  Additionally, VA physicians have provided 
opinions regarding a relationship between current ankylosing 
spondylitis and the veteran's service.  These physicians 
should be contacted and reasons and bases for their opinions 
be obtained. 

Accordingly, the case is being remanded for the following 
actions:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for ankylosing spondylitis since 
service.  Additionally, authorization for 
treatment records from any private 
physician should be obtained.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  This should 
include treatment for a motorcycle 
accident in 1974 and any records from 
Atlanta for treatment for the disability 
at issue or alleged early manifestations 
of such, as referred to by the veteran at 
the RO hearing in November 1998.  
Additionally, treatment records from 
Edmond W. Camp Jr., M.D. should be 
obtained regarding the opinions rendered 
in March 1979 and November 1980 that the 
veteran had arthritis in service that 
culminated in his current disability.  
Dr. Camp should be asked to provide 
reasons and bases for these opinions with 
citations to authority and investigation 
for all conclusions reached.

2.  Following the above development, 
Donald H. Loebl, M.D. and Joseph P. 
Bailey, Jr., M.D. from the Augusta, 
Georgia VAMC, should be contacted to 
qualify their opinions, from September 
1998 and March 1998 respectively, that 
the veteran's ankylosing spondylitis was 
onset in service or that the veteran had 
early manifestations of ankylosing 
spondylitis in service.  The reasons and 
bases for the opinions rendered should be 
discussed in detail with citations to 
authority and investigation for all 
conclusions reached.

3.  Thereafter, an examination by a 
rheumatologist should be provided.  The 
claims folder must be made available for 
review prior to the examination.  Based 
on a review of the medical evidence, 
including the veteran's service medical 
records, the examiner should provide a 
medical opinion as to the following 
questions.  The answer to the questions 
should be formulated using the underlined 
standard of proof and correspond to the 
numbers provided.  The reasons and bases 
for any answer should be discussed in 
full.  If the examiner disagrees with any 
opinion of record, the reason for the 
disagreement should be provided.

I.  Is it at least as likely as not 
that ankylosing spondylitis had its 
onset in service; if not, when did 
it have its onset?

II.  Whether there is x-ray or other 
evidence of arthritis of the feet in 
service? 

III.  Is it at least as likely as 
not that ankylosing spondylitis is 
proximately due to or the result of 
service connected foot disability?

IV.  Is it at least as likely as not 
that ankylosing spondylitis is being 
aggravated by service connected foot 
disability?

4.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim of service 
connection for ankylosing spondylitis on 
a direct and secondary basis.  This 
should include consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, to include the criteria for 
secondary service connection and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


